Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 11, 2019

                                      No. 04-18-00856-CR

                                    Robert Lee CRIDER Jr.,
                                          Appellant-s

                                                v.

                                     The STATE of Texas,
                                          Appellee-s

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B1873
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        The reporter’s record was due to be filed with this court on December 27, 2018. See TEX.
R. APP. P. 35.1. On January 8, 2019, court reporter Paula Beaver filed a notification of late
record. She advised the court that the record will comprise about 600 pages and she expects the
record to be completed by February 8, 2019.
        The reporter’s request for an extension of time to file the reporter’s record is GRANTED
IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty days). The
reporter’s record is due on January 28, 2019. See id.
        If the reporter’s record is not filed with this court by January 28, 2019, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
extended date. A preferred form for the status report, with an accompanying example, is
attached to this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court